Exhibit 10.1

 


 
 
Omnibus Incentive Compensation Plan
 
2008 Stock Unit/Restricted Stock Agreement
 


 

 
Grantee
James R. Gibbs
 
Date of Grant
Effective February 27, 2008
 
Number of Stock Units Granted:
Total of 131,429 Stock Units
 
Tranche A
43,810
 
Tranche B
43,810
 
Tranche C
43,809



 
1. Stock Unit Grants.  I am pleased to inform you that you have been granted
Stock Units with respect to shares of common stock of Frontier Oil Corporation
(the “Company”) under the Frontier Oil Corporation Omnibus Incentive
Compensation Plan (the “Plan”).  A Stock Unit is a notional (phantom) share of
Company stock.  The terms of the grants are subject to the terms of the Plan and
this Agreement, which includes Attachment A hereto.
 
2. Performance Goals/Restricted Stock Grants.  If, and to the extent, the
Performance Goal applicable to a Tranche of Stock Units is achieved and
certified by the Committee (as set forth on Attachment A), at the end of the
Performance Period you will receive, in cancellation of and in exchange for your
Stock Units subject to that Tranche, a number of shares of Restricted Stock
(except with respect to the Tranche C Stock Units for which you will receive
fully vested shares of Company Stock (“Vested Shares”) instead of Restricted
Stock) equal to the product of the applicable Stock Units earned percentage set
forth in Item I on Attachment A and the number of Stock Units granted to you
with respect to that Tranche.  If the Threshold for a particular Tranche is not
achieved for the Performance Period, all Stock Units that are subject to that
Tranche will automatically be cancelled without payment at the end of the
Performance Period.
 
3.           Vesting.  To the extent Stock Units are earned with respect to
Tranche A or Tranche B and shares of Restricted Stock are granted to you at the
end of the Performance Period, then, subject to the further provisions of this
Agreement, those shares of Restricted Stock will vest as follows:  one-third on
June 30, 2009, one-third on June 30, 2010 and the final one-third on June 30,
2011. Shares issued with respect to Stock Units that are subject to Tranche C
will be Vested Shares.


 
Notwithstanding the above vesting schedule, upon the occurrence of any of the
following events during the Vesting Period (the period beginning January 1, 2009
and ending June 30, 2011), all shares of Restricted Stock then outstanding, if
any, shall become vested or forfeitable, as the case may be, as provided below:
 
 
(a)
Death, Retirement or Disability.  If you cease to be an employee of the Company
and its Affiliates during the Vesting Period as a result of your death,
Retirement or a disability that entitles you to disability benefits under the
Company’s long-term disability plan, any shares of Restricted Stock then
outstanding automatically shall become 100% vested upon your termination of
employment.  As used herein, “Retirement” means your termination of employment
with the Company and its Affiliates for reasons other than Cause on or after
June 15, 2009, or otherwise with the consent of the Committee.

 
 
(b)
Other Terminations.  If you cease to be an employee of the Company and its
Affiliates (i) during the Performance Period for any reason, all Stock Units
awarded to you automatically shall be forfeited without payment upon your
termination and (ii) during the Vesting Period for any reason other than due to
death, Retirement or disability as provided in paragraph 3(a) above, all shares
of Restricted Stock then outstanding, if any, (or earned but not yet granted to
you after the Performance Period, if any) automatically shall be forfeited
without payment upon your termination of employment.  However, if you Retire per
the definition in Section 3(a) above during a multi-year performance period,
that performance period will be shortened to end on the actual retirement date
as long as the modified performance period is at least a year in length, and
your award and payment will be determined by the modified performance
period.  Otherwise, retirement during a performance period will result in
forfeiture of Stock Units.

 
 
(c)
Change of Control.  Upon the occurrence of a Change of Control (A) during the
Performance Period, your Stock Units shall be cancelled in full on such date and
you will be paid (i) a number of Shares equal to 125% of the number of Stock
Units then credited to you plus (ii) an amount of cash equal to the amount of
cash and stock dividend equivalents that would have been then credited to you if
the Stock Units instead had been shares of Restricted Stock and (B) during the
Vesting Period, (i) all shares of Restricted Stock, if any, then outstanding (or
earned but not yet granted to you after the Performance Period, if any)
automatically shall become 100% vested on such date and (ii) you will be paid
all dividend equivalents (in cash or stock, as applicable) then credited to you
pursuant to Section 4.

 
For purposes of this Agreement, “employment with the Company” shall include
being an employee or a Director of, or a Consultant to, the Company or an
Affiliate.
 
4. Dividend Equivalents.  If you receive a grant of Restricted Stock or are paid
Vested Shares pursuant to Section 2, then, on or as soon as practicable
following the vesting of a share of Restricted Stock (but not later than 2½
months after such vesting date), or the receipt of the Vested Shares, as the
case may be, the Company shall pay you (i) an amount of cash equal to the value
of all cash dividends the Company has paid with respect to a share of Company
stock during the period beginning on the Date of Grant and ending on the date
the share of Restricted Stock became vested or the Vested Share was issued (the
“Dividend Period”) and (ii) a number of Shares equal to the number of stock
dividends paid during the Dividend Period with respect to a Share.  Dividend
equivalents (cash or stock) shall not be payable with respect to any Stock Unit
that is not earned or any share of Restricted Stock that is forfeited.
 
5. Nontransferability of Award.  The Stock Units and any shares of Restricted
Stock granted to you may not be transferred in any manner otherwise than by will
or by the laws of descent or distribution.  The terms of the Plan and this
Agreement shall be binding upon your executors, administrators, heirs,
successors and assigns.
 
6. Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and, except as expressly
provided in this Agreement, supersede in their entirety all prior undertakings
and agreements between you and the Company with respect to the same.  This
Agreement is governed by the internal substantive laws, but not the choice of
law rules, of the State of Texas.
 
7. Withholding of Tax.  To the extent that the vesting or payment of Stock
Units, Restricted Stock, Vested Shares or payment of a dividend equivalent
results in the receipt of compensation by you with respect to which the Company
or an Affiliate has a tax withholding obligation pursuant to applicable law,
unless other arrangements have been made by you that are acceptable to the
Company or such Affiliate, you shall deliver to the Company or an Affiliate such
amount of money as the Company or an Affiliate may require to meet its
withholding obligations under such applicable law; provided, however, you may
direct the Company to withhold such number of Shares that would otherwise be
delivered to you hereunder upon vesting that have an aggregate fair market value
that does not exceed the amount of taxes required to be withheld by the Company
or an Affiliate.  No delivery of Shares shall be made pursuant to this Agreement
until you have paid or made arrangements approved by the Company or an Affiliate
to satisfy in full the applicable tax withholding requirements of the Company or
an Affiliate.
 
8. Amendment.  This Agreement may be modified only by a written agreement signed
by you and an officer of the Company who is expressly authorized by the Company
to execute such document; provided, however, notwithstanding the foregoing, the
Company may make any change to this agreement without your consent if such
change is not materially adverse to your rights under this Agreement.
 
9. General.  By accepting this grant, you agree that the Stock Units, shares of
Restricted Stock, if granted, and vested Stock are granted or issued under and
governed by the terms and conditions of the Plan and this Agreement.  In the
event of any conflict, the terms of the Plan shall control.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.
 
10. Change of Control and/or Severance Agreement.  Notwithstanding anything in
this Agreement to the contrary, the terms of any Change of Control and/or
Severance Agreement between you and the Company in effect on the Date of Grant
are incorporated herein by reference and to the extent such agreement continues
to be in effect on any relevant date hereunder, shall control over any
provisions in this Agreement in conflict with the terms of such Change of
Control and/or Severance Agreement.
 
FRONTIER OIL CORPORATION




By:___________________________
Name:  Michael C. Jennings
Title:    Executive Vice President and CFO






EMPLOYEE:


_______________________________
                       James R. Gibbs



 
 
 

--------------------------------------------------------------------------------

 

ATTACHMENT A
I.           Performance Goals
 
The Performance Period shall be (i) the 2008 calendar year for Tranche A and
Tranche B Stock Units and (ii) the 2008, 2009 and 2010 three-year calendar
period for the Tranche C Stock Units.
 
A.           Tranche A Stock Units: Net Income
 
Net Income for
Performance Period 1
Award Level
Stock Units Earned
as a % of Target 2
<$151.2 MM
< Threshold
-0-
$151.2 MM
Threshold
75%
$189.0 MM
Target
100%
$226.8 MM
 
Maximum
125%
1  Net income as reported in the Company’s Annual Report to Shareholders for
2008, subject to adjustment as provided in Item II below.
 
2  If Net Income falls between two Award Levels, the percentage of Stock Units
earned will be interpolated on a straight line basis between the two closest
points in the table above.



B.           Tranche B Stock Units: Return on Capital Employed1 (“ROCE”) vs
Peers
 
ROCE vs Peers 2
Award Level
Stock Units Earned
as a % of Target 3
<0.80
<Threshold
-0-
0.80
Threshold
75%
1.05
Target
100%
1.30
 
Maximum
125%
1 ROCE is calculated as EBITDA divided by (average of the beginning of year and
end of year Shareholders Equity plus the average of the beginning of year and
end of year net debt).
2   ROCE vs Peers is calculated by dividing the Company’s 2007 ROCE by the
simple average 2008 ROCE achieved by the following independent refiners: Holly
Corporation, Valero Corporation, Tesoro Corporation, Western Refining, Sunoco
Corporation and Alon USA Energy.
3 If ROCE vs Peers falls between two Award Levels, the percentage of Stock Units
earned will be interpolated on a straight-line basis between the two closest
points in the table above.



 
C.           Tranche C Stock Units:  3-year Total Shareholder Return (“TSR”) vs
Peers
 
TSR vs Peers 1
Award Level
Stock Units Earned
as a % of Target 2
<0.80
<Threshold
-0-
0.80
Threshold
75%
1.05
Target
100%
1.30
 
Maximum
125%
1 3-year TSR vs Peers is calculated by dividing the sum of one plus the
Company’s three-year TSR (from January 2008 to December 2010) by the sum of one
plus the average TSR for the same period for the following companies: Holly
Corporation, Valero Corporation, Tesoro Corporation, Western Refining, Sunoco
Corporation and Alon USA Energy. TSR equals the percentage change in share price
plus the total yield attributable to cash and stock dividends for the three-year
period.  The January 2008 stock price will be calculated using the average
closing prices on the stock for the first twenty trading days of January 2008;
the December 2010 stock price will be calculated using the average closing
prices on the stock for the final twenty trading days in December 2010.
2  If TSR vs Peers falls between two Award Levels, the percentage of Stock Units
earned will be interpolated on a straight-line basis between the two closest
points in the table above.



II.           Adjustments to Performance Goals for Certain Events
 
If, during the Performance Period, there is change in accounting standards
required by the Financial Accounting Standards Board, the performance goals in
the above tables A & B shall be adjusted as appropriate to disregard the effect
of such change.
 
In the event of an acquisition or disposition of a business operation by the
Company or an Affiliate during the Performance Year, or any other Extraordinary
Item(s) (as determined for GAAP purposes and reflected in the Company’s Annual
Report to Stockholders) during the Performance Period, for purposes of comparing
results with the performance goals for the Performance Period, the actual
results and the dollar amount of the performance goals shall exclude the effect
of such acquisition, disposition or other Extraordinary Item(s) (applies to
tables A and B only).
 
If a Peer company ceases to be publicly traded during the three-year Performance
Period, such company shall be excluded from the calculation.
 
Notwithstanding the foregoing, however, an adjustment pursuant to this Section
II may be made only to the extent the adjustment does not cause the award to
cease to qualify as a “performance-based” award under IRC Section 162(m) and
applicable Treasury regulations thereunder.
 
III.           Committee Certification
 
As soon as reasonably practical following the end of the Performance Period, the
Committee shall review the Performance Goal results for the Performance Period
(as adjusted by the Company, if applicable) and certify those results in
writing.  No cash payments, shares of Restricted Stock or Vested Shares shall
become paid or issuable to you prior to the Committee’s certification.  However,
Committee certification shall not apply in the event of a Change of Control.
 